Citation Nr: 1216774
Decision Date: 04/09/12	Archive Date: 05/24/12

DOCKET NO.  08-13 485	)	DATE APR 09 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include stomach disorder manifested by vomiting after meals, and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


 INTRODUCTION

The Veteran served on active duty with the United States Army from March 1986 to August 1989 and the United States Navy from July 1999 to April 2000 and March to September 2003.  He also had additional National Guard and Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO, in part, denied service connection for a stomach disorder.  The Veteran appealed this rating action to the Board.   

In November 2011, the Board, in part, remanded the claim on appeal to the RO for additional development.  Specifically to afford the Veteran a VA examination to determine the etiology of any currently present stomach disorder(s).  VA examined the Veteran that same month.  A copy of the examination report is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that prior to further appellate review of the claim, additional evidentiary development is warranted; specifically, to have the November 2011 VA examiner provide a supplementary opinion that discusses the medical and lay evidence of record regarding a continuity of stomach-related symptoms, such as vomiting after meals, since service discharge in September 2003. 

The Veteran seeks service connection for a stomach disorder, to include vomiting after meals.  He contends that his stomach disorder had its onset during his final period of military service when he was stationed in Iraq.  He maintains that he self-medicated his stomach symptoms, such as acid reflux, until he received treatment at the VA.  (See VA Form 21-4138, Statement in Support of Claim, accepted as Veterans Notice of Disagreement and received by VA in August 2007). 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 494-97 (199710 Vet. App. 488, 495-97 (1997); Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Veterans service personnel records show that he served in Operation Iraqi Freedom from March 20, to September 15, 2003.  His service treatment records (STRs) include an August 2003 post-deployment health assessment, issued one month prior to the Veterans separation from his last period of active Navy service in September 2003, whereupon he indicated that he had experienced diarrhea and vomiting during his service in Iraq.  However, on a February 2005 Report of Medical History for the United States Navy Reserves, he denied having had stomach trouble.  

Post-service VA and private treatment and examination reports, dated from June 2004 to December 2011, have been associated with the claims files, to include the Veterans Virtual VA file.  These reports show that the Veteran was seen on several instances with reports of stomach-related symptoms that he said began while on deployment to Iraq.  For example, when seen at a VA clinic in mid-July 2004, the examining clinician indicated that the Veteran had gastroesophageal reflux disease (GERD) symptoms.  A November 2004 VA treatment report reflects that the Veteran reported having coughed so excessively that he vomited, especially after he ate.  (See VA treatment report, dated in mid-November 2004).  When seen at a VA clinic in early July 2005, the examining clinician suspected reflux at night after the Veteran reported that he aspirated and had a chronic cough.  (See VA treatment report, dated in early July 2005).  In October 2007, the Veteran underwent an esophagogastroduodenoscopy (EGD).  The diagnoses were erosive esophagitis, hiatal hernia and watermelon stomach.  VA treatment reports, dated in February, April and October 2011, reflect that the Veteran was diagnosed with GERD.

In November 2011, a VA Advanced Practice Nurse (APN) examined the Veteran to determine the etiology of his stomach disorder.  After a review of the claims files and physical evaluation of the Veteran, the VA APN concluded that the Veterans GERD was not related to a period of military service.  The VA APN reasoned that the Veterans STRs were silent for a diagnosis of GERD, and that it was only suspected, but without any further evaluation or treatment.  The examiner then reported the findings of the October 2007 EGD noted above.  (See November 2011 VA APNs examination report). 

In a March 2012 written argument to the Board, the Veterans representative argued that the above-cited VA APNs November 2011 opinion was inadequate for adjudication purposes.  (See Veterans representatives March 2012 written argument to the Board, page (pg.) 2)).  The Board agrees.  Although the VA ANP confirmed that she had reviewed the claims folders prior to her examination of the Veteran in November 2011, she based her opinion on the fact that a diagnosis of GERD was not noted, but only suspected, during military service.  She also concluded that there was no further evaluation or treatment of any stomach-related complaints until an October 2007 EGD.  This is not an accurate reflection of the evidence of record.  First, GERD was not diagnosed or suspected in service, but was initially noted in July 2004.  (See July 2004 VA treatment note reflecting that the Veteran had some symptoms of GERD).  In addition, the VA ANP did not note the Veterans complaints of diarrhea and vomiting in August 2003, vomiting after meals in November 2004, or a July 2005 examiner clinicians suspicion that the Veteran had reflux at night.  (See November 2004 and July 2005 VA treatment reports, respectively).  Further, there is lay evidence of record asserting that the Veteran has had a stomach disorder, namely vomiting after meals, since his service in Iraq that was not discussed by the November 2011 VA ANP.

Because the November 2011 VA ANPs opinion is based on an inaccurate factual premise, namely that GERD was suspected during military service, and because she did not discuss the complaints of diarrhea and vomiting in August 2003, the finding that the Veteran had some symptoms of GERD in July 2004, the Veterans reports of having coughed so much that he vomited in November 2004, a July 2005 VA clinicians suspicion that the Veteran had reflux at night, as well as the Veterans assertions of a stomach disorder, primarily vomiting after meals, since his military service in Iraq, the claim must be remanded for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folders to the November 2011 VA ANP (or another appropriate medical professional), to obtain a medical nexus opinion, without additional examination, for the Veteran's stomach disorder, currently diagnosed as GERD.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule.  

The claims folders, to include a copy of this Remand, must be made available to and reviewed by the examiner in rendering his or her opinion. In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service. 

a. Based on review of the claims folder, the November 2011 VA ANP or other medical professional must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's stomach disorder, currently diagnosed as GERD, was caused by, or was initially manifested during, the Veteran's final period of active military service (i.e., March to September 2003) to include consideration of any symptomatology shown therein or any incident or event therein.  The examiner/reviewer must provide a supporting rationale for the opinion expressed. The examiner must further confirm that the claims folders were reviewed. 

b. In the report, the November 2011 VA ANP or other medical professional should provide a thorough discussion of the Veteran's medical history as it pertains to his claimed stomach disorder, to include his complaints of having vomited after meals since having served in Iraq in 2003 until the present time, and specifically discuss and/or address the following items in rendering his or her opinion regarding whether the Veterans GERD or any other diagnosed stomach disorder is causally or etiologically related to his final period of military service:

(i) An August 2003 post-deployment health assessment, issued one month prior to the Veterans separation from his last period of active Navy service in September 2003, reflecting that he reported having experienced diarrhea and vomiting during his service in Iraq;

(ii) July 2004 VA treatment report reflecting that the Veteran had some symptoms of GERD;

(ii) November 2004 VA treatment report reflecting that the Veteran reported having coughed so excessively that he vomited, especially after he ate;

(iii) February 2005 Report of Medical History for the United States Navy Reserves, showing that the Veteran denied having had stomach trouble; and, 

(iv) July2005 VA treatment report, reflecting that the examining clinician suspected that the Veteran had reflux at night; and, 

(v) October 2007 EGD report reflecting that the Veteran was diagnosed with erosive esophagitis, hiatal hernia and watermelon stomach.

c. The credibility of the lay statements as it relates to the report of continuity of symptoms of a genitourinary disability since service must be addressed, in light of the medical history and other relevant evidence included in the claims folders. The examiner/reviewer must further confirm that the claims folders have been reviewed. 

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the November 2011 VA ANP or other medical professional should clearly and specifically so specify in the report, and explain why this is so. 

2. Thereafter, readjudicate the Veteran's claim for service connection for a gastrointestinal disability, to include stomach disorder manifested by vomiting after meals, and gastroesophageal reflux disease (GERD).  

If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue, with an appropriate period of time allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

